     Case 3:19-cv-00727-APG-WGC Document 12 Filed 01/04/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA


WILLIAM LEE ENGLAND,                 )               3:19-cv-00727-APG-WGC
                                     )
                         Plaintiff,  )               MINUTES OF THE COURT
        vs.                          )
                                     )               January 4, 2021
STATE OF NEVADA, et al.,             )
                                     )
                         Defendants. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion “Re: Status Check” (ECF No. 10).
       Plaintiff’s Motion “Re: Status Check” (ECF No. 10) is DENIED as moot in light of the
Screening Order dismissing Plaintiff’s Complaint (ECF No. 7) and Judgment (ECF No. 9).
       IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK
                                           By:          /s/______________________
                                                   Deputy Clerk
